Title: Larkin Smith to Thomas Jefferson, 28 March 1809
From: Smith, Larkin
To: Jefferson, Thomas


          Dear Sir  March 28th 1809 Norfolk
           I cannot suppress the gratification which I feel, in expressing to you my sentiments of exalted respect, and veneration, for your eminent public services and private virtues. and altho’ the latter part of your Administration, was attended with circumstances, that must have been wounding to your feelings, and which I consider as eminating directly from a widely extended British influence, in the eastern and deluded part of our Country; I am nevertheless satisfied, that those very acts, will in a short time, be viewed by your present political enemies in a very different light; and that they will do you the justice, to acknowledge them to be amongst the most correct, important, and brilliant acts, which have so strongly marked, your long, and beneficial public labors. as an obscure individual, amongst the great mass of your fellow Citizens I feel the most unbounded gratitude, for the successfull efforts which you have made, in support of the true interests, and happiness of our Country. and I offer my sincere prayers, that you may long live, in the perfect enjoyment of health and happiness, and that you may experience that fullness of consolation, to which your merits, give you so strong a claim. these are the effusions of my heart, and for their expression, and in trespassing on your time, I ask to be excused, as it may be the last tribute of my sincere Esteem and respect.
          I am Sir with the most exalted Sentiments your Obt Servant Larkin Smith
        